            Case 1:19-cv-00385-DLC Document 45
                                            44 Filed 12/16/20
                                                     12/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DANIEL JUNK,

                Plaintiff,

         -against-
                                                          Case No. 19 Civ. 385 (DLC)
BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM,

                Defendant.



                                   [PROPOSED] JUDGMENT

         It is hereby ORDERED: That for the reasons stated in the Court’s Opinion and Order dated

November 18, 2020, having considered the arguments made by the parties, Defendant’s August

17, 2020 motion for summary judgment is granted, and Plaintiff’s September 17, 2020 cross-

motion to defer or deny Defendant’s motion for summary judgment pursuant to Fed. R. Civ. P.

56(d) is denied. Accordingly, the case is closed.



Dated:      New York, New York
            December 16
                     __, 2020




                                                        ____________________________
                                                        DENISE COTE
                                                        United States District Judge
